IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

        IN RE APPRAISAL OF AOL INC. ) C.A. No. 11204-VCG



                        MEMORANDUM OPINION

                      Date Submitted: January 17, 2018
                      Date Decided: February 23, 2018

Stuart M. Grant, Mary S. Thomas, and Laina M. Herbert, of GRANT &
EISENHOFER P.A., Wilmington, Delaware, Attorneys for Petitioners.

Kevin R. Shannon, Berton W. Ashman, Jr., and Christopher N. Kelly, of POTTER
ANDERSON & CORROON LLP, Wilmington, Delaware; OF COUNSEL: William
Savitt, Ryan A. McLeod, Andrew J.H. Cheung, Nicholas Walter, and Courtney L.
Shike, of WACHTELL, LIPTON, ROSEN & KATZ, New York, New York,
Attorneys for Respondent.




GLASSCOCK, Vice Chancellor
       Each block of marble, Michelangelo believed (or purported to believe)

contained a sculpture; the sculptor’s job was merely to pitch the overburden to reveal

the beauty within. Early jurists believed (or purported to believe) something similar

about common law; that it existed in perfect form, awaiting “finding” by the judge.1

By contrast, even Blackstone would expect that statutory law would be an explicit,

if blunt, tool of justice; manufactured, rather than revealed. Our appraisal statute,

Section 262 of the DGCL, 2 is an exception. Broth of many cooks and opaque of

intent, it provides every opportunity for judicial sculpting.3

       The latest pitching of stone from the underlying statutory body occurred in

our Supreme Court’s recent decisions in DFC and Dell.4 Those cases, in distilled

form, provide that the statute requires that, where a petitioner is entitled to a

determination of the fair value of her stock, the trial judge must consider “all relevant

factors,” 5 and that no presumption in favor of transaction price obtains. Where,

however, transaction price represents an unhindered, informed, and competitive

market valuation, the trial judge must give particular and serious consideration to



1
  E.g., 1 William Blackstone, Commentaries, *38–62.
2
  8 Del. C. § 262.
3
  See Dell, Inc. v. Magnetar Global Event Driven Master Fund Ltd., 2017 WL 6375829, at *13
(Del. Dec. 14, 2017) (noting that although the appraisal remedy is “entirely a creature of statute,”
statutory fair value has become a “jurisprudential, rather than purely economic, construct.”).
4
  DFC Global Corp. v. Muirfield Value Partners, L.P., 172 A.3d 346 (Del. 2017); Dell, 2017 WL
6375829.
5
  8 Del. C. § 262(h).


                                                 1
transaction price as evidence of fair value.            Where information necessary for

participants in the market to make a bid is widely disseminated, and where the terms

of the transaction are not structurally prohibitive or unduly limiting to such market

participation, the trial court in its determination of fair value must take into

consideration the transaction price as set by the market. I will refer to transactions

compliant with such conditions by the shorthand “Dell Compliant.” In sum, while

no presumption in favor of transaction price obtains, a transaction that demonstrates

an unhindered, informed, and competitive market value is at least first among equals

of valuation methodologies in deciding fair value. Where a transaction price is used

to determine fair value, synergies transferred to the sellers must be deducted, to the

extent they represent “element[s] of value arising from the . . . merger” itself.6

       This matter is before me seeking a post-trial finding of the fair value of AOL

Inc. (“Respondent,” the “Company,” or “AOL”) under the appraisal statute.

Because the seminal cases referenced above issued during the pendency of this

matter, I asked the parties to supplement the briefing to reference the instruction that

DFC and Dell supply. I note that, throughout that helpful briefing, both the

Respondent and Petitioners continue to advocate for my reliance on financial metrics

rather than transaction price.7 Applying the Dell criteria of information distribution


6
  8 Del. C. § 262(h).
7
  The Respondent, however, argues strenuously that the transaction was Dell Compliant, and that
I should accept their expert’s DCF valuation as consistent with the “ceiling” of deal price, from

                                               2
and barriers to entry with respect to market participation in evaluating whether the

transaction here is Dell Compliant, I find the matter a close question. AOL was

widely known to be in play, the Company talked to numerous potential purchasers

in relation to the sale of part (or all) of AOL, the no-shop period running post-

agreement was not protected by a prohibitive break-up fee, and the actions of the

AOL unaffiliated directors appear compliant with their fiduciary duties. No topping

offer emerged. Nonetheless, the merger agreement was protected by a no-shop and

matching right provisions. Moreover, the statements made by AOL’s CEO, who

negotiated the deal, in my view signaled to potential market participants that the deal

was “done,” and that they need not bother making an offer.

      Market participants at this level are not shrinking violets, nor are they

barnacles that are happy players during a favorable tide, but shut tight at its ebb.

Nonetheless, I find the unusually preclusive statements by the CEO, in light of the

other attributes of this transaction, such that I cannot be assured that a less restrictive

environment was unlikely to have resulted in a higher price for AOL. Accordingly,

I am unable to ascribe fair value solely to market price.

       Having rejected transaction price as the sole determinant of value, I find

myself further unable, in a principled way, to assign it any weight as a portion of my




which the DCF excludes synergy value. Resp’t’s Br. Addressing the Supreme Court’s Decision
in Dell. 1, 6.

                                            3
fair value determination. It is difficult, in other words, to ascribe to a non-Dell-

Compliant sales price (on non-arbitrary grounds) 25%, or 75%, or any particular

weight in a fair value determination. Therefore, I take the parties’ suggestion to

ascribe full weight to a discounted cash flow analysis. I relegate transaction price to

a role as a check on that DCF valuation: any such valuation significantly departing

from even the problematic deal price here should cause me to closely revisit my

assumptions.

      After consideration of the experts’ reports provided by the parties, and after

addressing the differences between the parties in the proper construction of a DCF

valuation, in light of the evidence at trial, I find that the fair value of AOL stock at

the time of the merger was $48.70 per share. This is my post-trial decision on fair

value; my reasoning follows.

                                 I. BACKGROUND

      A. The Company

      AOL was a well-known 8 global media technology company with a range of

digital brands, services, and products that it provided to advertisers, consumers,

subscribers, and publishers.9 AOL underwent significant changes in both perception

and fortune after its apex in 2002, when it had more than twenty-six million



8
  Famous among users of a certain age as a provider of email access, as announced by the
grammatically questionable “You’ve Got Mail.”
9
  Stipulated Joint Pre-Trial Order ¶ 96.

                                           4
subscribers in the United States and $9 billion in revenues. 10 AOL spun off as a

public company from parent Time Warner in 2009, with Tim Armstrong named as

Chairman and CEO. 11 After the spin-off, AOL shrank, ultimately to five million

subscribers.12 AOL faced substantial competition by 2014 and found itself in need

of extensive consumer data to shift its desired focus to the online advertising

industry. 13 In order to compete, AOL purchased a number of “content” and “ad-

tech” companies, such as the Huffington Post, TechCrunch, Thing Labs, Inc.,

Adapt.tv, and Vidible. 14 These and other purchases allowed AOL to reposition itself

as an ad tech company. 15



10
   JX26 (AOL 10-K ending December 31, 2002) at F-13, F-16.
11
   JX66 (AOL 10-K ending December 31, 2010) at 2, 15.
12
   Id. at 46.
13
   JX750 at 4 (quoting Armstrong message in January 29, 2015 board agenda that “[w]hile I believe
our overall strategic value as a company will continue to increase, the Wall Street view of the
company will be neutral to negative unless one of our products becomes a catalyst for increased
growth in 2015.”); JX 1817 (quoting Armstrong in a March 26, 2015 email expressing concern
about AOL’s ability to obtain the required data and content to compete); JX 1079 (referring to a
March 15, 2015 Armstrong email to the AOL Board about the lack of data and potential ways to
address it, including a possible auction of the company); but see JX972 (quoting Armstrong email
of February 28, 2015 to the AOL Board where Armstrong states that “[o]ur strategy and direction
is dead on with the market and we have built a company that is strong and capable”).
14
    JX2901 (describing AOL’s acquisition of the Huffington Post on AOL’s Form 8-K filed
February 6, 2011); JX0066 at 85–86 (containing AOL’s Form 10-K filed on December 31, 2010);
JX0199 at 80–82 (containing AOL’s Form 10-K filed on December 31, 2013); JX0968 at 2, 85–
87, 90 (containing AOL’s Form 10-K filed on December 31, 2014).
15
   JX2196 (Verizon CEO McAdam) at 105:22–24 (“Q. Was AOL discussed as one of the few
players that had scale and advertising technology? A. Yes.”), 106:11–15 (“One of those markets
was mobile advertising. And to deliver—to participate in that market and to build capability, AOL
was one of the opportunities we saw to enter the market quickly and to have a reasonable starting
point.”); Trial Tr. 333:13–19 (Marni Walden, head of Verizon’s Product Innovation and New
Businesses division, spoke with Armstrong about Verizon’s interest in AOL’s “ad tech
capabilities”).

                                               5
       AOL organized itself into three segments: Membership, Brands, and

Platforms. 16 The Membership Group included the legacy dial-up internet and search

services.17    The Brands Group included the Huffington Post, TechCrunch,

MapQuest, and other content providers. 18 The Platforms Group provided automated

online advertising services for advertisers and publishers across multiple device and

media formats. 19 As with other companies of similar size, AOL was closely

followed by numerous analysts. 20

       B. Initial Discussions and Negotiation

       Similar to other boards of directors, the AOL board of directions (the “AOL

Board” or the “Board”) “regularly review[ed] and assess[ed] the Company’s

business strategies and objectives,” in order to “enhanc[e] stockholder value.” 21 The

AOL Board frequently considered many types of transactions and partnerships with

other companies.22      “In addition, the Company and its representatives [were]

routinely approached by other companies and their representatives regarding

possible transactions.” 23 Several of those included inquiries from Silver Lake,24


16
   JX1180 at 3.
17
   JX0968 (AOL 10K filed on December 31, 2014) at 8.
18
   Id. at 8.
19
   JX1180 at 4.
20
   See, e.g., JX1803 (examining JMP Securities, Our Thoughts on Verizon’s $50 per share Offer
for AOL: Maintain Market Perform Rating, May 12, 2015).
21
   JX1851 (the “Solicitation” or “AOL Schedule 14D-9”) at 16.
22
   Id.
23
   Id.
24
   JX1180 at 4.

                                             6
Tomorrow Focus,25 Axel Springer,26 Providence Equity, 27 and Hellman &

Friedman. 28

        In June 2014, at the request of Verizon Communications Inc. (“Verizon”),

AOL CEO Armstrong and Verizon CEO Lowell McAdam “discussed ongoing and

emerging trends in their respective industries” at a media finance conference.29 In

October 2014, Verizon management contacted AOL to propose an initial meeting

regarding “potential partnership opportunities” and the two CEOs met again that

November. 30       A Verizon subsidiary and AOL entered into a confidentiality

agreement in late November. 31

        In early December, representatives of AOL and Verizon met over three days

to discuss “several potential collaborative opportunities,” although McAdam

informed Armstrong that “Verizon had no interest in the acquisition of the entire

Company or of a majority interest in the Company.” 32 In addition, AOL held a

preliminary discussion with Comcast, a global telecommunications conglomerate,

“regarding a potential transaction involving all or part of AOL’s businesses” on




25
   JX140.
26
   JX0155.
27
   JX293.
28
   JX0155.
29
   Id.
30
   Id.
31
   Id.
32
   Id. at 16–17.

                                         7
December 9, 2014.33 McAdam and Armstrong spoke again by phone in mid-

December 2014 and met in mid-January 2015 to “explore a joint venture.” 34

      AOL management discussed a potential Verizon transaction with the AOL

Board during their January 2015 meeting. 35 In January 2015, rumors about a

potential transaction involving AOL leaked and caused AOL’s stock price to rise. 36

      In February 2015, Verizon presented AOL with a high-level term sheet for a

potential joint venture and the parties met several times to discuss it that February

and March and continue with due diligence. 37 Verizon was not the only suitor for a

deal with AOL. An AOL executive emailed Armstrong on February 20, 2015 that:

      Given the [Verizon] news in the press, the [AT&T] President of
      Advertising has express [sic] a very strong interest in having broader
      strategic conversation with us. They want a bite at the apple and don't
      want to be boxed out by [Verizon]. If we are going to move forward
      here we should engage at the CEO level is my view. 38

Armstrong responded:

      I know . . . the [AT&T] CEO well - but we should discuss this . . . . We
      need to be ethical (not suggesting you were suggesting that – and know
      this is natural with press and BD - but me calling CEO of AT&T feels
      like a bridge too far).39



33
   AOL Schedule 14D-9 at 17.
34
   Id. at 17.
35
   Id.
36
   Stipulated Joint Pre-Trial Order, Ex. A; JX1974 (quoting AOL CEO Armstrong about rumors
surrounding AOL).
37
   Id. at 18.
38
   JX0902 at 1.
39
   Id.

                                            8
Armstrong described his rationale for this answer during trial:

         Q. And why did you say that calling the CEO of AT&T in these
         circumstances was a bridge too far?

         A. Well, I think that from where we were at the time period and
         knowing what we knew about AT&T and knowing what we knew about
         Verizon, the risk of having Verizon walk away at this point was much
         higher than the upside of trying to get AT&T involved when they were
         clearly outsourcing their core business in our core area to us, overall.
         So it just did not seem like a smart move.

         Q. Why were you concerned that a contact with AT&T might cause
         Verizon to walk away?

         A. I think one is Verizon was upset about the leak. And I think in the
         situation in a deal negotiation where, you know, we're in negotiations
         with Verizon, AT&T is not a real candidate, and we go to them,
         [Verizon CEO and Chairman McAdam], I think, is a very ethical person
         and somebody that, you know, he would take this the wrong way and
         we would risk losing the deal.40

Armstrong explained during his deposition that the AT&T overture was not

“somebody senior at AT&T speaking for AT&T. This [was] somebody at the

division that [AT&T was] looking to outsource to us, talking to one of our lower-

level [business development] people.”41 In a later explanation to Verizon executive

Marni Walden about these discussions with AT&T, Armstrong described these as

“advanced discussions to launch a new strategic partnership. At the core of the




40
     Trial Tr. 490:1–20 (Armstrong).
41
     Id. at 543:16–19.

                                            9
discussions was AT&T's content and service portal, which has been powered for

Yahoo for many years.” 42

       Fox, a multinational mass media corporation, also contacted AOL to express

interest in AOL’s platforms and brands businesses on February 26, 2015.43 Private

equity firm General Atlantic contacted AOL in March 2015 “to discuss an

acquisition of certain of the Company's assets” and entered into a confidentiality

agreement on March 7, 2015.44 General Atlantic conducted limited preliminary

diligence on these assets.45 Fox entered into a confidentiality agreement with AOL

and listened to a presentation by AOL on March 9, 2015.46

       C. Sales Process

       On March 25, 2015, Verizon proposed obtaining majority ownership of AOL

for the first time. 47 The AOL Board began to meet weekly to “review the deal

landscape, including the potential transaction with Verizon.”48

       AOL declined to conduct an auction. Fredric Reynolds, AOL’s lead director,

explained why AOL did not pursue an auction during his deposition:

       Q: Could you please explain why, in your view or in the view of the
       board as a whole, you thought it was not desirable for AOL to run an
       auction?

42
   JX1958 at 1 (June 22, 2015 email from Armstrong to Walden).
43
   AOL Schedule 14D-9 at 18.
44
   Id.
45
   Id.
46
   Id.
47
   Id.
48
   Id. at 19.

                                            10
       A: Again, I think, if I wasn't clear, I think in a business that has to do
       with technology and content, that it's a very fragile business, and letting
       the world know that you're for sale impacts your relationship with your
       -- with your competitors for sure, but also with your partners, be they
       publishers, being the search companies, being the talent that you want
       to attract.

       Those are all very difficult relationships that I think are almost
       impossible to be managed if a media company or a technology company
       is for sale.

       I -- I don't recall any large technology or large media company ever
       putting itself up for sale. I think, as evidenced last week, AT&T buys
       Time Warner. There was not an auction of that. It's just a very, very --
       it's unusual, but technology and media companies don't have hard
       assets, they don't have long-term contracts that make airplanes or
       iPhones or anything like that. It's all ephemeral. 49

Reynolds stated that “the company was not for sale and it was purposeful that it not

be for sale” 50 and that the Board did “not auction[] the company. We had had no

intention of auctioning the company.” 51

       Discussions between AOL and Verizon continued in early April, and

McAdam “raised the possibility of a 100% acquisition of the Company with Mr.

Armstrong” on April 8, 2015.52 Comcast entered into a confidentiality agreement

with AOL that day, but declined to proceed any further with a transaction.53




49
   JX2210 (Reynolds Dep.) at 119:8–120:4.
50
   Id. at 84:17–18.
51
   Id. at 85:5–8.
52
   Id.
53
   AOL Schedule 14D-9 at 19.

                                            11
      On April 12, 2015, AOL management discussed the Verizon transaction with

the Board, including “the emphasis that [Verizon] . . . put on their ability to retain

the Company’s management.” 54 The Board “requested that Mr. Armstrong keep the

Board apprised of these discussions as they progressed” but authorized further

discussions with Verizon regarding both the transaction and management

retention.55 AOL opened a data room to Verizon on April 13, 2015. 56

      Verizon’s counsel engaged AOL’s counsel in a discussion on April 14, 2015

about “the importance to Verizon of retaining the Company’s CEO and others on its

management team and Verizon’s desire to engage in a discussion with Mr.

Armstrong regarding such future employment arrangements.” 57 AOL’s counsel

informed Verizon that “Verizon’s views had been discussed with the Board and that

the Board had authorized Mr. Armstrong to engage in such discussions.”58 McAdam

and Armstrong met again on April 17, 2015 to “discuss the potential integration of

AOL and its personnel into Verizon’s business.” 59 During this period, Fox made

several diligence calls to AOL, but did not contact AOL for further information.60




54
   JX1293 at 3.
55
   Id.
56
   AOL Schedule 14D-9 at 19.
57
   Id.
58
   Id.
59
   Id.
60
   Id.

                                         12
         Verizon sent a draft merger agreement to AOL on April 22, 2015. 61 The

AOL Board met on April 26, 2015 to discuss the draft agreement, the deal landscape,

“the possibility of seeking alternative offers,” Verizon’s “emphasi[s] . . . [on] the

retention of the Company’s management team,” and AOL’s continued retention of

Allen & Company (“Allen & Co.”) as its financial advisor.62 AOL returned a revised

draft merger agreement to Verizon on April 27, 2015 that proposed changes to a

number of terms, including termination rights, the non-solicitation provision,

antitrust approval, and others.63 Verizon management spoke with Armstrong on

April 30, 2015 about “the importance to Verizon that AOL's talent continue at the

Company following the Merger and indicated that employment arrangements would

be structured by Verizon to include compensation opportunities tied to the

performance of the Company and in aggregate amounts at least comparable to

current compensation opportunities.”64 However, “[n]o specific details of such

compensation arrangements were discussed.” 65

        AOL and Verizon exchanged draft agreements on May 1 and May 3, 2015.66

The AOL Board discussed these drafts and “the importance that Verizon was placing




61
   Id. at 20.
62
   Id.
63
   Id.
64
   Id.
65
   Id.
66
   Id. at 20–21.

                                         13
on the retention of the Company's management team and Verizon's desire for

employment and retention arrangements” on May 3, 2015.67

       On May 4, 2015, a consortium including, among others, General Atlantic,

Axel Spring SE, and Huffington Post CEO and founder Arianna Huffington,

submitted a letter to AOL indicating its willingness to purchase a 51% stake in

AOL’s Huffington Post asset for approximately $500 million. 68

       On a May 7, 2015 phone call, Verizon informed AOL that Verizon “was

planning to submit a formal offer to acquire the entire Company.” 69 The AOL

representative indicated that AOL expected a price per share “in the 50s” but the

Verizon representative indicated that it would be “in the high 40s.” 70 Verizon also

indicated that it would present Armstrong with a specific employment proposal.71

AOL reported financial results that beat analysts’ expectations on May 8, 2015.72

       On May 8, 2015, a Verizon representative made an oral offer of $47.00 per

share for AOL. 73 An AOL representative countered and Verizon agreed to pay

$50.00 per share in cash. 74 Verizon stated that “there was no further room for

negotiation with respect to the offer price and that if this price was not of interest,


67
   Id. at 21.
68
   JX1582 at 6.
69
   Id.
70
   Id.
71
   Id.
72
   Id.
73
   Id.
74
   Id.

                                          14
Verizon was prepared to withdraw its offer.” 75 Verizon submitted a written offer at

$50 later that day. The AOL Board discussed the offer, and counsel from the two

companies negotiated certain terms. 76

       Armstrong phoned a Verizon representative on May 9, 2015 to request a

higher price but was told “that there was no further room for negotiation with respect

to the offer price,” although Verizon agreed to lower the termination fee from 4.5%

to 3.5%.77 The AOL Board discussed the developments that same day. 78

       The parties exchanged additional draft agreements and Verizon delivered a

draft employment letter offer to Armstrong on May 10, 2015. 79 “Mr. Armstrong had

no conversations with Verizon regarding the draft letter prior to the conclusion of

the Company's next Board meeting.”80

       On May 11, 2015, the AOL Board discussed the Verizon merger agreement

with management and its legal and financial advisors.81                       The Board then

“unanimously voted to approve the Merger Agreement.” 82 Later that day, “Verizon




75
   Id.
76
   Id. at 21–22.
77
   Id. at 22; JX1755 at 3 (May 11, 2015 Verizon internal slideshow about the sales process stated
that “Verizon did not communicate any flexibility on price, but signaled flexibility on break fee.”
Verizon submitted an offer of $47 per share but later submitted an offer for $50 per share “after
significant verbal negotiations.”).
78
   Id.
79
   Id.
80
   Id.
81
   Id.
82
   Id.

                                                15
informed Mr. Armstrong that they were unwilling to proceed with a transaction

without his agreement to terms” of employment and Armstrong and Verizon came

to an agreement.83

       The Verizon board of directors also approved the merger agreement, which

was executed on May 11, 2015 (the “Merger Agreement” or “Agreement”).84 The

deal was announced on May 12, 2015.85 According to Armstrong, “a couple of days

after [the] Verizon acquisition was announced, AT&T terminated contract

negotiations and asked us to stop all development on product and content based on

general sensitivities to competitor concerns, data separation, etc.” 86

       In a CNBC television interview on the day the merger was announced,

Armstrong gave this account of how the Verizon deal came together:

       Interviewer: Hey, Tim, couple of quick things. Help us with this first.
       Was there an auction? Give us back story here. Meaning, who went to
       whom? How did this happen?

       Armstrong: You know, basically, this happened in a very natural way
       and no auction. Basically over the course of time I sat down last
       summer at the Sun Valley conference and we talked about where the
       world was going and we have been big partners and we were kind of
       reviewing what the companies were doing together. That sort of kicked
       off sort of a natural progression to where we are today and I think
       facilitated by Nancy of Allen and Company and David Shapiro we were
       able to basically bring this deal together in a way that I think was


83
   Id.
84
   Id. at 23.
85
   Id.
86
   JX1958 at 1 (June 22, 2015 email from Armstrong to Walden).

                                            16
       incredibly natural. If you look at the two visions on the companies and
       the platforms and both companies were doing the same thing.

       Interviewer: It's trading slightly above the premium right now. you
       didn't shop this to anybody else?

       Armstrong: No, I'm committed to doing the deal with Verizon and I
       think that as we chose each other because that's the path we're on. I gave
       the team at Verizon my word that, you know, [w]e're in a place where
       this deal is going to happen and we're excited about it.

       ...

       Interviewer: Not to push you on it, but why not pursue an auction?

       Armstrong: You know, Andrew, I think the process of where we are as
       a company right now and the process we went through and knew you
       guys covered, lots of rumors about AOL in general. So, if somebody,
       we have always been a public company and been available. If
       somebody wanted to come do a deal with us, they would have done it.
       The Verizon deal was built around the strategy of where we're going. 87

       D. Merger and Subsequent Events

       The Merger Agreement contained a no-shop provision, a 3.5% termination fee

of $150 million, and unlimited three-day matching rights.88 Stockholders were

informed that the Merger Agreement allowed for the “ability to accept a superior

proposal.”89 Verizon was “[p]repared for market action but expect[ed] limited

interest from media/technology strategics and financial sponsors” due to its



87
   JX1794 at 6.
88
   AOL Schedule 14D-9 at 222, 24–25; Trial Tr. 796:13–20 (Reynolds) (“We were encouraged
that there – the deal was drafted in a way that would allow an unfettered bid from a third party and
it would enhance our shareholders' value.”).
89
   AOL Schedule 14D-9 at 21.

                                                17
assessment of a “limited interloper risk given [the] current sale status with [a] lack

of full company buyers.”90 No topping bidder emerged.91 More than 60% of AOL’s

outstanding common shares were tendered and the merger closed on June 23, 2015

(the “Valuation Date”). 92

       The Petitioners filed for appraisal rights under Section 262 of the DGCL.93

Six appraisal petitions were filed, which are consolidated in this action.94 The parties

and experts agree that a DCF analysis is the most appropriate valuation method in

this matter.95 My analysis follows.

             II. WAS THE SALES PROCESS DELL COMPLIANT?

       The appraisal remedy was created by statute to allow dissenting stockholders

an “independent judicial determination of the fair value of their shares.” 96 Because

neither party bears the burden of proof, “in reality, the ‘burden’ falls on the judge to

determine fair value, using ‘all relevant factors.’” 97 The fair value of those shares is

“exclusive of any element of value arising from the accomplishment or expectation

of the merger or consolidation,”98 and calculated based on the “operative reality of

90
   JX1755 at 14 (including a Verizon internal presentation from May 11, 2015).
91
   Trial Tr. 796:21–22 (Reynolds).
92
   Stipulated Joint Pre-Trial Order ¶¶ 8–9.
93
   8 Del. C. § 262.
94
   Stipulated Joint Pre-Trial Order ¶ 2–3.
95
   Sept. 19, 2017 Oral Arg. Tr. 25:4–8.
96
   Dell, Inc., 2017 WL 6375829, at *12 (citing Ala. By-Products Corp. v. Cede & Co. ex rel.
Shearson Lehman Bros., Inc., 657 A.2d 254, 258 (Del. 1995)).
97
   In re Appraisal of Ancestry.com, Inc., 2015 WL 399726, at *1 (Del. Ch. Jan. 30, 2015) (citations
omitted).
98
   8 Del. C. § 262.

                                                18
the company” 99 as of “the date of the merger.”100 The court should view the

company as a standalone “going concern”101 or an “on-going enterprise, occupying

a particular market position in the light of future prospects.” 102 Because the court

values the “corporation itself,” a minority discount 103 and “any synergies or other

value expected from the merger giving rise to the appraisal proceeding itself must

be disregarded.”104        Accordingly, petitioning stockholders are given their

“proportionate interest” of the value of the corporation on the date of the merger,

plus interest. 105

       Because each transaction is unique, “[a]ppraisal is, by design, a flexible

process.”106     However, “the clash of contrary, and often antagonistic, expert

opinions” with “widely divergent views” is a common feature of the genre.107 As

further described below, there is “no perfect methodology for arriving at fair value

for a given set of facts.” 108




99
   M.G. Bancorporation, Inc. v. Le Beau, 737 A.2d 513, 525 (Del. 1999).
100
    Cavalier Oil Corp. v. Harnett, 564 A.2d 1137, 1142 (Del. 1989).
101
    Id. at 1145.
102
    In re Appraisal of Shell Oil Co., 607 A.2d 1213, 1218 (Del. 1992).
103
    Cavalier Oil Corp., 564 A.2d at 1144.
104
    Global GT LP v. Golden Telecom, Inc., 993 A.2d 497, 507 (Del. Ch. 2010), aff'd, 11 A.3d 214
(Del. 2010).
105
    Cavalier Oil Corp., 564 A.2d at 1144.
106
    Golden Telecom, Inc., 11 A.3d at 218.
107
    In re Appraisal of Shell Oil Co., 607 A.2d at 1222.
108
    Dell, Inc., 2017 WL 6375829, at *15 (citing DFC Global Corp., 172 A.3d at 348–49, 351).

                                              19
       The Supreme Court has “reject[ed] requests for the adoption of a presumption

that the deal price reflects fair value if certain preconditions are met, such as when

the merger is the product of arm's-length negotiation and a robust, non-conflicted

market check, and where bidders had full information and few, if any, barriers to bid

for the deal.”109 Indeed, the Supreme Court doubts its ability “to craft, on a general

basis, the precise pre-conditions that would be necessary to invoke a presumption of

that kind.110 That said, the Supreme Court in DFC stated:

       Although there is no presumption in favor of the deal price, under the
       conditions found [in DFC] by the Court of Chancery, economic
       principles suggest that the best evidence of fair value was the deal price,
       as it resulted from an open process, informed by robust public
       information, and easy access to deeper, non-public information, in
       which many parties with an incentive to make a profit had a chance to
       bid. 111

       A. The Sales Process Was Not “Dell Compliant”

       The question before me is whether the sales process here is Dell Compliant.

A transaction is Dell Compliant where (i) information was sufficiently disseminated

to potential bidders, so that (ii) an informed sale could take place, (iii) without undue

impediments imposed by the deal structure itself. In other words, before I may

consider the deal price as persuasive evidence of statutory fair value, I must find that

the deal process developed fair market value. I conclude that, under the unique



109
    Dell, Inc., 2017 WL 6375829, at *14 (citing DFC Global Corp., 172 A.3d at 348).
110
    DFC Global Corp., 172 A.3d at 366.
111
    Id. at 349.

                                             20
circumstances of this case, the sales process was insufficient to this task, and the

deal price is not the best evidence of fair value.

      The AOL Board made a deliberate decision that stockholder value would not

be maximized through an auction, and instead decided to pursue potential bidders

individually by direct contact through bankers and other sources.        Given the

dynamics of AOL’s particular industry, this decision appears reasonable. However,

if front-end information sharing is truncated or limited, the post-agreement period

should be correspondingly robust, so to ensure that information is sufficiently

disseminated that an informed sale can take place and bids can be received without

disabling impediments.

      Despite statements by AOL’s leadership that AOL was not for sale, the

persistent market rumors seem to indicate that the market understood that the

Company was likely in play. AOL was well-covered by analysts, traded frequently,

and generally known in the market. AOL approached, and was approached by, a

number of potential buyers of some (or all) of the Company, several of whom entered

into confidentiality agreements and conducted due diligence.




                                          21
       AOL appears to have engaged with anyone that indicated a serious interest in

doing a deal. 112 On the front end, the market canvas appears sufficient so long as

interested parties could submit bids on the back end without disabling impediments.

       However, here my concern arises. Immediately after announcement of the

transaction, Armstrong gave a public interview and stated:

       I'm committed to doing the deal with Verizon and I think that as we
       chose each other because that's the path we're on. I gave the team at
       Verizon my word that, you know, [w]e're in a place where this deal is
       going to happen and we're excited about it. 113

       Armstrong’s post-Agreement statements to the press about giving his “word”

to Verizon could reasonably cause potential bidders to pause when combined with

the deal protections here. In Dell, by comparison, the merger agreement included

one-time matching rights until the stockholder vote; a forty-five day go-shop period;

and termination fees of approximately 1% of the equity value during the go-shop or

approximately 2% afterward.114 Here, a termination fee of 3.5% and a forty-two day

window between agreement and closing would probably not deter bids by

themselves. But that period was constrained by a no-shop provision, combined with:

(i) the declared intent of the acting CEO to consummate a deal with Verizon, (ii) the



112
    The Petitioners point to the fact that AT&T’s potential approach was rebuffed. However, given
the circumstances here, including the record evidence that there was a fear that engaging with
AT&T would discourage or endanger the developing deal with Verizon, lack of engagement with
AT&T, pre-Agreement, appears reasonable.
113
    JX1794 at 6.
114
    Dell, Inc., 2017 WL 6375829, at *6–7.

                                               22
CEO’s prospect of post-merger employment with Verizon, (iii) unlimited three-day

matching rights, and (iv) the fact that Verizon already had ninety days between

expressing interest in acquiring the entire company and signing the Merger

Agreement, including seventy-one days of data room access. Cumulatively, these

factors make for a considerable risk of informational and structural disadvantages

dissuading any prospective bidder.

          In Dell, after the “bankers canvassed the interest of sixty-seven parties,

including twenty possible strategic acquirers during the go-shop,” the “more likely

explanation for the lack of a higher bid [was] that the deal market was already robust

and that a topping bid involved a serious risk of overpayment,” which “suggest[ed]

the price [was] already at a level that [was] fair.”115 Here, given Armstrong’s

statements and situation, together with significantly less canvassing and stronger

post-agreement protections than in Dell, I am less confident that is true. I cannot say

that, under these conditions, deal price is the “best evidence of fair value . . . as it

resulted from an open process, informed by robust public information, and easy

access to deeper, non-public information, in which many parties with an incentive

to make a profit had a chance to bid.”116




115
      Dell, Inc., 2017 WL 6375829, at *21, 24.
116
      DFC Global Corp., 172 A.3d at 349.

                                                 23
       B. Deal Price as a Check

       “The dependability of a transaction price is only as strong as the process by

which it was negotiated.”117 I find the deal price is not sufficient evidence of fair

value to warrant deference, but it is still useful to an extent. I will use it as a “check”

in my determination of fair value, although I decline to give the deal price explicit

weight in that determination. Given the process here, a determination of fair value

via financial metrics that results in a valuation grossly deviant from deal price, under

these circumstances, should give me reason to revisit my assumptions. In this way,

the deal price operates as a check in my determination of fair value.118

       The parties have not suggested a principled way to use deal price under the

circumstances here, in a blended valuation of deal price and other valuation metrics,

and none occurs to me. Instead, the parties agree, and I concur, that a discounted

cash flow analysis is the best way to value the Company. 119 I turn to that now.



117
    Merlin Partners LP v. AutoInfo, Inc., 2015 WL 2069417, at *11 (Del. Ch. Apr. 30, 2015).
118
    AOL stock publicly traded on the New York Stock Exchange. The unaffected stock price was
$42.59, and the merger price was thus at a premium to the unaffected trading price. As with deal
price, an efficiently derived stock trading price can serve as a check on a fair value analysis.
Recently, this Court in Verition Partners Master Fund Ltd. v. Aruba Networks, Inc., 2018 WL
922139 (Del. Ch. Feb. 15, 2018), found an efficiently derived trading price to be fair value. I note
that no party has advocated such here, and that no evidence concerning the efficiency of the market
for AOL stock is before me. Moreover, the use of trading price to determine fair value requires a
number of assumptions that, to my mind, are best made or rejected after being subject to a forensic
and adversarial presentation by interested parties. Thus, I do not consider stock trading price
further.
119
    See supra note 7. Because I do not explicitly give weight to the deal price, I need not address
certain related issues, such as the calculation of synergies.

                                                24
      III. FAIR VALUE AND DISCOUNTED CASH FLOW ANALYSIS

       A. Use of Discounted Cash Flow Analysis

       Under 8 Del. C. § 262, to determine “fair value,” a court must value a

corporation as a “going concern” according to the corporation’s “operative reality”

as of the date of the merger.120 Further, a court “must take into consideration all

factors and elements which reasonably might enter into the fixing of value,” and

consider “facts which were known or which could be ascertained as of the date of

merger.” 121 The court retains discretion to use “different valuation methodologies”

so long as the court justifies that exercise of discretion “in a manner supported by

the record before it.”122 The court must derive the fair value of the shares “exclusive

of any element arising from the accomplishment or expectation of the merger.”123

When using a DCF analysis, “this Court has recognized that management is, as a

general proposition, in the best position to know the business and, therefore, prepare

projections” in the “ordinary course of business.” 124 With these general principles

in mind, I turn to my valuation of AOL.

       I rely primarily upon a DCF analysis, as “[b]oth experts agree that the DCF is

the best and most reliable way to value AOL as a going concern as of the merger


120
    M.G. Bancorporation, Inc., 737 A.2d at 525.
121
    Weinberger v. UOP, Inc., 457 A.2d 701, 713 (Del. 1983) (quoting Tri-Continental Corp. v.
Battye, 74 A.2d 71, 72 (Del. 1950)).
122
    DFC Global Corp., 172 A.3d at 35          1.
123
    8 Del. C. § 262(h).
124
    In re Appraisal of Ancestry.com, Inc., 2015 WL 399726, at *18.

                                            25
date.” 125 A DCF analysis, “although complex in practice, is rooted around a simple

principle: the value of the company at the time of the merger is simply the sum of

its future cash flows discounted back to present value.”126 Further, a DCF analysis

“is only as reliable as the inputs relied upon and the assumptions underlying those

inputs.”127 However, “the use of math should not obscure the necessarily more

subjective exercise in judgment that a valuation exercise requires.”128         I also

acknowledge the Dell court’s recent delineation of the weaknesses of the method:

       Although widely considered the best tool for valuing companies when
       there is no credible market information and no market check, DCF
       valuations involve many inputs—all subject to disagreement by well-
       compensated and highly credentialed experts—and even slight
       differences in these inputs can produce large valuation gaps.129

       The Petitioners hired a well-qualified academic, Dr. Bradford Cornell, a

visiting professor at the California Institute of Technology, as their expert witness.

Cornell performed a financial analysis, and concluded that the fair value of AOL

stock was $68.98 per share.130 For reasons not necessary to detail, however, the

Respondent questioned Dr. Cornell’s impartiality in this matter, and the Petitioners

seem content to use the DCF model presented by the Respondent’s expert as a

starting point for my analysis. Accordingly, I start with the DCF valuation provided


125
    Sept. 19, 2017 Oral Arg. Tr. 25:5–8.
126
    In re of SWS Grp., Inc., 2017 WL 2334852, at *11 (Del. Ch. May 30, 2017).
127
    Id.
128
    Agranoff v. Miller, 791 A.2d 880, 896 (Del. Ch. 2001).
129
    Dell, Inc., 2017 WL 6375829, at *28.
130
    Trial Tr. 108:17–21 (Cornell).

                                             26
by that expert, Professor Daniel Fischel, and consider the Petitioners’ limited

arguments that certain assumption or inputs in that valuation must be changed.

       Fischel opined that the fair value of AOL stock was $44.85 per share.131 The

Petitioners’ disagreements with the Fischel analysis are limited, although the effects

of that disagreement on the calculation of fair value are vast. The parties dispute

only four items: (1) the proper cash flow projections for the DCF; (2) the operative

reality assumed in the DCF with regard to two deals with Microsoft and one deal

with Millennial Media Inc.; (3) the proper projection period and terminal growth

rate; and (4) how much of AOL’s cash balance must be added back after the DCF.

I discuss each in turn.

       B. Disputed Addition and Inputs

              1. Cash Flow Projections

       “The most important input necessary for performing a proper DCF is                  a

projection of the subject company's cash flows. Without a reliable estimate of cash

flows, a DCF analysis is simply a guess.”132 The parties point to three potential sets

of cash flow projections. The projections relied on by Fischel in his analysis, which

I use as a starting point, are management’s long-term plan for 2015 (the

“Management Projections” or the “LTP”). 133 Fischel selected these projections



131
    Trial Tr. 1065:6–9 (Fischel).
132
    Del. Open MRI Radiology Assocs., P.A. v. Kessler, 898 A.2d 290, 332 (Del. Ch. 2006).
133
    JX0917; JX0921 at 46.

                                              27
because they were “described as the ‘best currently available estimates and

judgements of [AOL]'s management as to the future operating and financial

performance of [AOL],’ and were used by AOL's financial advisor Allen in its May

11, 2015 fairness opinion.” 134 The Petitioners encourage me to use either of two

other projections relied on by Cornell. The first is based on ten-year projections that

AOL submitted to Deloitte for a tax impairment analysis (the “Deloitte

Projections”).135 The second, (the “Disputed Projections”), contained substantial

differences, compared to the Management Projections, in working capital

requirements and was sent by AOL to Verizon’s advisors in April 2015. I find that

the best estimate of cash flow projections is the Management Projections, made in

the regular course of business, for the reasons that follow.

       The Management Projections were completed in mid-February 2015 and

presented to the AOL Board.136 The AOL Board created four-year long-term plans

as a part of its annual internal budgeting process.137 AOL executives testified that

the LTP did not include costs or risks from specific acquisitions or transactions;138

however, the LTP assumed that AOL would fill strategic gaps in areas such as


134
    JX2255 (Fischel Report) ¶ 41; AOL Schedule 14D-9 at 24.
135
    Trial Tr. 649:19–650:3 (Dykstra).
136
    JX0917; JX0921 at 46.
137
    Trial Tr. 355:17–22 (AOL CFO of Platforms Bellomo), 641:17–642:10 (AOL CFO Dykstra).
138
    Id. at 363:10–13 (quoting AOL CFO of Platforms Bellomo’s response that the LTP did not
“account for the cost of acquiring Millennial Media or integrating it”); JX1248 (quoting an email
from AOL CFO of Platforms Bellomo to another AOL employee: “[I]s our LTP a tough case to
achieve on an organic basis?” “[T]he current LTP does not assume any acquisitions . . . .”).

                                               28
mobile supply, shifting demographics, and consumer data. 139 AOL financial advisor

Allen & Co. sent the Management Projections to Verizon, albeit without AOL

management’s sign off. 140

       The Deloitte Projections were created after AOL hired Deloitte to perform a

goodwill impairment valuation of the Company using a set of ten-year projections

developed by AOL for this purpose.141 AOL CFO Dykstra testified that she did not

create the Deloitte Projections for non-tax purposes. 142 These projections were

created through inputs provided by AOL Senior Vice President of Financial

Planning and Analysis Michael Nolan,143 after which “[Deloitte] . . . r[a]n it through

their standard model.” 144 According to Cornell, a DCF analysis based on the

Deloitte Projections―instead of the Management Projections―values AOL stock at

$55.36 per share. 145

       The Disputed Projections were created when Allen & Co. expressed concern,

in April 2015, that AOL’s projected working capital “appear[ed] to be materially




139
     Trial Tr. 361:19–364:16 (Bellomo); JX1712 at 3 (“Major Product/Solution Improvement
Assumptions”).
140
    Trial Tr. 889:13–22 (Roszkowski); JX1332; JX1457; JX2991; JX1286.
141
    Trial Tr. 649:19–650:3 (Dykstra).
142
    Id. at 653:22–654:10 (Dykstra) (“I wouldn't use them for formal valuation purposes for a
different purpose. I mean, this goodwill impairment testing is a different purpose, to just judge
whether you have a non-cash impairment charge for that period . . . It was a different process,
different people involved.”).
143
    Trial Tr. 650:12–13 (Dykstra).
144
    Id. at 650:21–23 (Dykstra).
145
    Pet’rs’ Opening Br. Ex. A.

                                               29
different from research estimates”146 AOL prepared and sent another version of the

working capital projections—the Disputed Projections—with different assumptions

to Verizon’s advisors. 147 AOL CFO of Platforms Nick Bellomo stated that he

“reviewed the numbers that were shared [with Verizon] to “mak[e] them more

optimistic” in order to “decrease[] the change in working capital, which would have

had an increase in cash flow for the business, which would ultimately increase the

valuation of the business under certain valuation methodologies.” 148 Bellomo stated

that it was his “understanding that the valuation that was initially floated to AOL for

the purchase of AOL may [have] be[en] taken down unless these numbers were

improved.”149 Allen & Co. director Isani explained to AOL Senior Vice President

Mark Roszkowski on February 8, 2015 that:

       I think we should be presenting a robust opportunity case to
       [Verizon]―and as is typical for these processes, it will vary from
       budget. For internal purposes and record keeping, we should have the
       bridge btw that case and the board budget as well as document the
       rationale for the gap.




146
    JX1266 (quoting email from Allen & Co. that “[w]e have included [net working capital] from
the LRP as well, which appears to be materially different from research estimates, are we sure the
numbers we have for NWC are correct?”); see also JX2473 (quoting an internal AOL email from
May 8, 2015 that the “increase in working capital seems crazy high”).
147
    Trial Tr. 371:5–15 (Bellomo); Id. at 832:16–833:7, 835:22–836:2 (Allen & Co. director Isani)
(“Q. And what do you understand the purpose of these [Disputed] cash flow projections to be? A.
To make a case to Verizon on how the cash flow could be improved over time, should the company
successfully deploy certain efforts.”); but see id. at 827:7–828:2 (Isani) (agreeing that “it was
typical in these processes to present a robust opportunity case to a potential buyer”).
148
    Id. at 370:14–18 (Bellomo).
149
    Id. at 371:1–4.

                                               30
       However, for the dialogue with [Verizon], we present only the robust
       case and completely own it as "the" plan. Typically we would not show
       board minutes as this is not a corporate deal (this case is tricky as the
       asset represents a large portion of total value). They will ask is this
       budget and we will have to rehearse the answer. But for a process like
       this it is not typical for the financials to be revised upward from the
       conservative board/budget ones

       (Should probably also connect w/ legal to get their input into the caveats
       for documenting the gap). 150

AOL management sometimes referred to the Disputed Projections as “aspirational”

in their internal correspondence. 151 There is also contemporaneous correspondence

and trial testimony that the Disputed Projections were created with the assumption

that AOL would become part of Verizon. 152


150
    JX0819 at 1–2 (citing emails between AOL and Allen & Co. executives); accord Trial Tr.
311:7–312:3 (Doherty).
151
    Trial Tr. 656:19–21 (Dykstra) (“So we did that exercise and came up with a more aspirational
set of working capital projections.”); JX1691 (quoting a May 10, 2015 email from Dykstra to
Roszkowski that “[w]e are going to note to the board at the meeting tomorrow that we provided a
more aspirational cash flow to the [Verizon] team as part of the process and we'll need to note the
differences at a very high level to the cash flow we provide to the board”); JX1748 (quoting an
email from AOL Senior Vice President of Financial Planning & Analysis Michael Nolan to
Dykstra on May 10, 2015 that “[b]elow [financial projections] compare[] base case vs aspiration
as well as revised tax comment” and refer[] to an assumption that “improved work capital driven
by DSO [days sales outstanding] and DPO [days payable outstanding] improvement initiatives
planned in LRP,” which allegedly could only be achieved by a Verizon acquisition of AOL).
152
    Trial Tr. 656:5–21, 658:23–659:8 (Dykstra) (“I believe they were talking about the exercise of
taking a . . . stretch or aspirational approach to looking to see what numbers we could tweak in the
model, and things that would be impacted by Verizon if they were there with us . . . . )”, 662:4–
663:12 (“[W]e went back and said what if we could stretch and Verizon could help us improve
some of the dynamics in our cash flow, and collections in particular.”); Id. at 896:20–897:20
(Roszkowski); JX1690 (quoting same email as JX1691); Trial Tr. 371:16–373:15 (Bellomo); Id.
at 656:5–657:20, 662:4–663:16 (“Q. And when you wrote about the "more aspirational cash flow
given to Verizon," to what are you referring? A. I'm referring to that exercise that we talked about,
where we went back and said what if we could stretch and Verizon could help us improve some
of the dynamics in our cash flow, and collections in particular.”), 695:3–9 (Dykstra) (“Again, I've
said that the additional assumptions were assuming we would get better leverage with Verizon.”);

                                                31
       I note that other evidence challenges this narrative. The Disputed Projections

were created after a rigorous internal process that involved input from a variety of

departments within AOL. 153            Certain of AOL’s employees signed off on the

projections while they were unaware of a potential or likely sale to Verizon. 154 The

Disputed Projections were submitted to Verizon and explained to AOL’s Board,

apparently as though they were current projections. 155 There are emails between

AOL employees that refer to the LRP as being “incorrect” and outdated. 156 The



Trial Tr. 835:4–836:2 (Isani); Id. at 892:2–10, 893:11–23 (Roszkowski); JX1286 (working capital
would improve if AOL had “more leverage on both payment terms and ability to collect . . . .”);
JX1452 at 1 (quoting internal LionTree emails in April 2015 that “AOL is assuming . . . more
scale” would lead to “a faster collection time”); JX1306 (April 14, 2015 email from Allen & Co.
to AOL executives that an assumed change in working capital would be due to “[m]ore leverage
over advertisers and publishers”); JX1419 (April 18, 2015 email from Allen & Co. to Verizon
financial advisors including a “Net Working Capital Overview” with a “[c]hange in net working
capital projections by segment”).
153
    JX1280 (noting the Disputed Projections were prepared after “an internal review of the LRP”);
JX1423 (quoting an internal AOL email chain discussing the change in projection assumptions in
advance of a call); JX1414 (detailing the extensive internal input into the Disputed Projections
from Corporate Development, Financial Planning & Analysis, and Allen & Co.); JX1398 at 1
(quoting an AOL finance team email of April 17, 2015 that the updated working capital projections
resulted in “no change in AOIBDA [free cash flow] or end cash”).
154
    JX1437 (quoting Allen & Co. director Isani in an April 20, 2015 email that: “FYI – [AOL] will
also have their controller Lara sweet [sic] join the call at noon. PLEASE NOTE: Lara is not aware
of the change in the structure to a 100% deal. As such, please continue to provide the context that
the discussion is re: a deal with the last 80/20 public minority structure”); JX1434 at 1 (citing email
to show that Lara Sweet, AOL’s Controller was unaware of the potential Verizon transaction when
she endorsed the Updated Projection); JX1411 at 1 (Armstrong e-mail to the Board, outside
counsel, Allen & Co., and Dykstra, and Roszkowski, stating “[i]t is really important you know that
the main people represented on this email are the limited set of people that have information on
our deals”).
155
    Trial Tr. 715:20–716:24 (Dykstra) (agreeing that Dykstra “t[old] the board the difference in
cash flows at a very high level” after the Disputed Projections had been sent to Verizon).
156
    JX2451 at 2 (quoting an internal AOL email that “AJ can send you the LRP – caveat being that
it is incorrect and does not reflect the updated numbers per all discussions since that time”);
JX1406 (quoting internal email from Allen & Co. on April 18, 2015 that “[w]e have already told

                                                 32
Petitioners contend that AOL’s goal for more leverage to decrease day sales

outstanding (thus decreasing the required working capital and thereby improving

cash flow) could have occurred outside of an anticipated deal with Verizon, although

an exact method is left unspecified. 157

       I find that the Management Projections are in fact management’s best estimate

as of the Valuation Date. While a close call, the record indicates that the Disputed

Projections were most likely created as a marketing tool in AOL’s attempted sale of

itself to Verizon. My purpose here is to determine the fair value of AOL, and not

AOL’s value as-advertised. I am not persuaded that the Disputed Projections

represent the most recent and valid projections used by AOL management prior to

the Valuation Date.

       Finally, I find that the goodwill impairment projections are not pertinent to

my DCF analysis here. The purpose behind any set of projections matters because

it determines the appropriateness of various assumptions that must be made. The

Deloitte Projections were made for the goodwill impairment analysis―a tax-driven

assessment with a host of required assumptions that should not, in these

circumstances, be used for a DCF analysis. While certain assumptions may be


[Verizon] all old numbers should be disregarded as they are not correct, however they would still
like to have a call”).
157
    Pet’rs Answering Post-Trial Br. 17 (“The documents cited by Respondent generally assert that
working capital would improve if AOL had more scale or leverage (which AOL could obtain in
ways other than an acquisition by Verizon) among several other strategies AOL had employed to
improve working capital.”).

                                               33
appropriate for a tax analysis, those same assumptions may be nonsensical for

valuation purposes. Consequently, I use the Management Projections in my DCF

analysis.

              2. Pending Transactions as of the Merger

       I start with the following assumptions. “The determination of fair value must

be based on all relevant factors, including . . . elements of future value, where

appropriate.”158 “[A]ny . . . facts which were known or which could be ascertained

as of the date of the merger and which throw any light on [the] future prospects of

the merged corporation” must be considered in fixing fair value. 159 A corporation

“must be valued as a going concern based upon the ‘operative reality’ of the

company as of the time of the merger.” 160          I must exclude speculative costs or

revenues, however.161       Mere “actions in furtherance” of a potential transaction,

without a manifest ability to proceed, should not be valued as part of a company’s

operative reality. 162




158
    Glassman v. Unocal Exploration Corp., 777 A.2d 242, 248 (Del. 2001).
159
    Montgomery Cellular Holding Co., 880 A.2d 206 at 222 (Del. 2005).
160
    Ala. By-Prods. Corp. v. Neal, 588 A.2d 255, 256–67 (Del. 1991); M.G. Bancorporation, Inc,
737 A.2d at 525; LongPath Capital, LLC v. Ramtron Int'l Corp., 2015 WL 4540443, at *9 (Del.
Ch. June 30, 2015).
161
    Ramtron, 2015 WL 4540443, at *13 & n.113; see also M.G. Bancorporation, Inc., 737 A.2d at
525; Ala. By-Prods. Corp., 588 A.2d at 256–67.
162
    Gearreald v. Just Care, Inc., 2012 WL 1569818, at *6 (Del. Ch. Apr. 30, 2012).

                                             34
       The Petitioners argue that three potential deals were part of AOL’s operative

reality, and that any fair value analysis of AOL must include these transactions.163

These include: (i) AOL’s acquisition of Millennial, a programmatic mobile

advertising platform; 164 (ii) a deal for Microsoft’s Bing search engine to replace

Google in powering search results on AOL properties (the “Search Deal”),165 and

(iii) a ten-year commercial partnership for AOL to run the sales of display, mobile,

and video ads on Microsoft properties in the United States and eight international

markets (the “Display Deal”) (the Display Deal and Search Deal are together

referred to as the “Microsoft Deals”).166 Fischel did not ascribe value to these

transactions in his DCF analysis.167 For each of these transactions I ask: (i) if the

transaction was part of the “operative reality” of the Company as of the Valuation

Date, and (ii) if so, was the transaction appropriately valued in the LTP. I will adjust

my Fischel-based DCF analysis to include the financial impact of those transactions

that were part of the Company’s operative reality on the Valuation Date but which

were not included in the LTP.


163
     Pet’rs’ Answering Br. 47.
164
     JX2076 at 2–3 (citing August 25, 2015 internal Verizon proposal for merger agreement with
Millennial); Trial Tr. 48:6–7 (“Millennial Media . . . is basically a programmatic mobile platform
. . . .”).
165
     JX2008 (including an “Advertising Sales and Services Agreement” executed on June 30, 2015).
166
      JX2441 (including a “Sales Partnership Agreement for AOL’s Operation of [Microsoft’s]
Display and Video Advertising Monetization” executed on June 23, 2015).
167
     See JX2346 (LTP) at Tab I. A.2 Key assumptions (displaying unawareness of Search Deal in
statement that “[n]ew search deal terms set in for 2016. This will negatively impact revenue and
bottom line for Core”).

                                               35
                      a. Operative Reality

                              i. Description of the Deals

       As mentioned, the Display Deal allowed AOL to run the sale of display,

mobile, and video ads on Microsoft properties such as Xbox, Skype, Outlook, MSN,

and others in the United States and eight other markets.168                   After months of

negotiation,169 Microsoft and AOL traded draft term sheets at least through May

2015. 170 Armstrong testified that the Display Deal “could have blown up at any

time” because of, among other things, uncertainty surrounding the customers and

the Microsoft employees AOL would need to onboard. 171 Armstrong confirmed in

a May 14, 2015 email that AOL expected to close the Display Deal on May 27,

2015. 172 Nevertheless, AOL pushed back the Microsoft announcement until after

the Verizon announcement. 173 AOL signed an agreement for the Display Deal with

Microsoft on June 28, 2015 and announced the transaction on June 30, 2015. 174 The




168
    JX2441.
169
    JX2009 at 1 (quoting AOL executive that the MSFT deal “was 9 months of long drawn out
internal and external negotiation”).
170
    JX2412 (citing May 7, 2015 email from Bain to AOL: “Deal terms are still in flux; we anticipate
having final terms on Friday 5/8, with some work still to be done on PMP terms.”); JX2413
(quoting May 8, 2015 internal AOL email with “the latest term sheet” with updates about “[AOL’s]
latest reconciliation on terms with [Microsoft]”).
171
    Trial Tr. 510:4–8, 12–13 (Armstrong).
172
    JX1816 at 1 (email from Armstrong to AOL executives on May 14, 2015).
173
    JX2425 (quoting email from AOL executive Roszkowski to another AOL employee on June 2,
2015 to hold off on announcing the Display Deal until after the Verizon announcement).
174
    JX2008 at 38–39 (Display); JX1997.

                                                36
Petitioners imply that the Display Deal contributes $2.57 per share if included under

Fischel’s DCF Model. 175

       The Search Deal replaced a soon-to-expire contract with Google to allow

Microsoft’s Bing search engine to power advertising and results on AOL’s

properties.176 Similar to the Display Deal, AOL planned to close the Search Deal on

May 27, 2015 but delayed until after the Verizon announcement. 177 An AOL

presentation from June 10, 2015 included the key terms, financial projections, and

other business implications of the Search Deal. 178 The Search Deal closed on June

26, 2015.179 Microsoft and AOL announced the Microsoft Deals on June 30,

2015. 180 The Petitioners do not quantify the impact of the Search Deal but instead

urge me to “select a DCF value slightly above the median to account for the value

added by the Microsoft Search Deal, which was accretive to free cash flow beginning

in 2016.”181



175
    Pet’rs’ Answering Br. 46–47 (stating that the Millennial and Display Deals contribute $6.71
per share and that the Millennial Deal accounts for $4.14 per share of that contribution). I note
that Cornell examines the Millennial and Display Deals as combined. Pet’rs’ Post-Trial
Answering Br., Ex. A.
176
    JX2008; Trial Tr. 512:12–20 (Armstrong); JX2146.
177
    JX1816 at 1 (email from Armstrong to AOL executives on May 14, 2015); JX2425 (quoting
email from AOL executive Roszkowski to another AOL employee on June 2, 2015 to hold off on
announcing the Display Deal until after the Verizon announcement).
178
    JX2433.
179
    JX2146 at 1–2 (including a copy of the Search Deal agreement); JX1997 (including an internal
AOL email circulating the signature pages). The parties dispute whether the Search Deal closed
on June 26 or 28, 2015; the distinction is not material to my decision here.
180
    JX2008; JX2146.
181
    Pet’rs’ Answering Br. 47.

                                               37
       The path of Millennial Media, Inc. (“Millennial”) to an acquisition by AOL

(the “Millennial Deal”) was more circuitous than the Microsoft Deals. After

conducting initial diligence, AOL passed on buying Millennial in late 2014 but

resumed preliminary diligence in February 2015. 182 AOL paused its diligence in

April 2015 until Millennial announced its quarterly earnings. 183 In May 2015,

Armstrong told the AOL Board that Millennial might “secure another offer in the

near term, but we are willing to take that risk.”184 Armstrong made a non-binding

offer to Millennial for $2.10 per share on June 5, 2015, “conditioned on exclusivity,”

and stated that “AOL was prepared to move expeditiously to negotiate and sign a

definitive agreement to effect the transaction.” 185 AOL sent a “written, non-binding

proposal . . . reflecting the terms of the June 5 Proposal, and which also included an

exclusivity period to negotiate a transaction between the parties until July 17,

2015.” 186 On June 10, 2015, Millennial opened a data room to AOL and its

advisors.187 On June 15, 2015, Millennial and AOL signed an agreement to negotiate

exclusively until July 17, 2015, and “which contained a standstill provision that

would terminate if the Company entered into a definitive agreement with a third




182
    JX0663 at 1; JX2112 at 14.
183
    JX1476 at 1.
184
    JX1595 at 2.
185
    JX2112 (Millennial Schedule 14D-9) at 17.
186
    Id. at 18.
187
    Id.

                                                38
party to effect a business combination.”188 Representatives of AOL and Millennial

met on June 17–19, 2015 to discuss Millennial’s “financials, business operations,

product and technology, real estate and security infrastructure.” 189 On June 23,

2015, Verizon closed the merger with AOL. 190

       On June 30, 2015, AOL’s counsel “circulated a first draft of the Merger

Agreement,” followed by two weeks of meetings, discussions, and negotiations.191

The parties discussed:

       [T]he scope of the representations and warranties, the benefits to be
       offered to the Company's employees following the transaction, the
       conduct of the Company's business between signing and closing of the
       transaction, the parties' respective conditions to closing, AOL's
       obligation to indemnify and maintain insurance for the Company's
       directors and officers, the rights of the parties to terminate the
       transaction, and the amount and conditions of payment by the Company
       of the termination fee and expense reimbursement described above. 192

The SEC sent Millennial a letter “notifying [Millennial] that the SEC was conducting

an information investigation” for fraud starting in July 2015.193 After the expiration

of the exclusivity agreement, Millennial attempted to auction itself to six other

buyers, but AOL was the only party to submit a proposal. 194 AOL, by then under

Verizon, agreed to pay $1.75 per share to acquire Millennial on September 2,


188
    Id. at 19.
189
    Id.
190
    Stipulated Joint Pre-Trial Order ¶ 9.
191
    Id.
192
    Id. ¶ 20.
193
    JX2112 (Millennial Schedule 14D-9) at 19–20.
194
    Id. at 20–24, 26 (“AOL was the only party to submit a proposal to acquire Millennial”);

                                               39
2015. 195 AOL signed the Millennial Deal on September 3, 2015.196 The Millennial

Deal closed on October 23, 2015.197 The Petitioners argue that the Millennial Deal

contributes $4.14 per share if included under Fischel’s DCF model.198

                                ii. Conclusions

       I find that the Display Deal was part of the operative reality of AOL as of the

Valuation Date. I am persuaded by the level of certainty in that transaction, given

AOL’s internal correspondence and the concrete plans for an announcement date. I

also find that the Search Deal was part of the operative reality of AOL as of the

Valuation Date. I am persuaded by the apparent certainty of the transaction, based

on internal correspondence and presentations, that this transaction was one that both

sides fully expected to occur. However, I find that the Millennial Deal was not part

of AOL’s operative reality as of the Valuation Date. AOL had taken a number of

steps toward a transaction, such as sending a non-binding offer subject to an

exclusivity period, beginning the due diligence process, and meeting with

executives. However, no merger agreement drafts had been exchanged and weeks

of negotiations, a robust due diligence process, and an entire auction yet remained.

The actions taken by AOL before the Valuation Date showed substantial interest in




195
    Id. at 23; JX2988.
196
    JX2112 at 25.
197
    JX2130 at 2.
198
    Pet’rs’ Answering Br. 47.

                                              40
a transaction but are not, to my mind, sufficiently certain as to be part of the operative

reality of AOL on the Valuation Date.

                    b. LTP Assumptions

      The second question is whether the operative reality of AOL as of the

Valuation Date, including the relevant transactions mentioned above, was properly

included in the LTP. Because I find that the Millennial Deal was not part of the

operative reality of AOL on the Valuation Date, I need not answer the second

question for that particular transaction. In essence, the question before me is this:

what is the scope of the assumptions made in the LTP? The Petitioners urge me to

view them narrowly―these specific deals were not assumed―making the Microsoft

Deals additive to the Management Projections. The Respondent, by contrast, urges

me to view them broadly―the LTP assumes that strategic gaps will be filled and

these transactions merely fill that role―so that the LTP remains as management’s

best prediction of future cash flows and the Microsoft Deals should not be additive.

My attempt to differentiate the new ingredients from those already baked in is below.

                           i. The Display Deal

      The Display Deal and its relation to the LTP were specifically discussed

internally after the AOL-Verizon merger. AOL executive Roszkowski explained to

Verizon executive Walden in a September 3, 2015 email that the Microsoft and

Millennial Deals were “accretive to [the LTP], but should not be a straight addition



                                           41
to revenue and margin” and that “the [] LTP assumed deals like MSFT and that

[AOL] would close [its] mobile technology/talent gap.” 199                   Roszkowski later

testified that AOL’s LTP was “optimistic . . . and . . . included assumptions that

[AOL] [would] solve[] for key strategic capability gaps” so that the Microsoft Deals

“actually made the long-term plan more certain” and could not be a “straight . . .

addition” to the LTP.200 The Display Deal included a number of risks, including

adding approximately 1,270 Microsoft employees in nine countries. 201 The parties

also dispute smaller, non-dispositive issues. 202

       The parties give me two choices with regard to the Display Deal: add the full

value of the Display Deal as urged by the Petitioners, implicitly worth $2.57, or

decline to add it to the LTP, as the Respondent recommends. I find that the Display



199
    JX2100 at 1 (emphases added); see also Trial Tr. 578:15–579:17, 582:7–18 (Doherty) (“Q. And
in your view, Mr. Doherty, could you simply add the projections relating to the new Microsoft
deal on top of the prior management projections? A. No. Not at all. I mean, two reasons. Number
one, I felt it was already pretty much baked into their plan; and, number two, we didn't have a set
of projections.”).
200
    Id. at 901:3–14 (AOL head of corporate development Roszkowski); see also id. at 343:1–7
(Verizon EVP Walden); Id. at 314:1–19 (Verizon SVP Doherty).
201
    Tr. 374:15–375:12 (Bellomo); Tr. 512:2–513:8 (Armstrong); JX1993 at 6, 13–15 (quoting a
June 25, 2015 internal Verizon slide deck explaining the deal and its risks and benefits to AOL
and Verizon, including employee integration schedules); JX2008 at 9–16, 22–23 (“Advertising
Sales and Services Agreement” between AOL and Microsoft dated June 30, 2015).
202
    The parties dispute the meaning of “delivered value” in an exhibit (JX2436) as either “revenue
that is delivered to AOL and Microsoft on account of the deal” (Resp’t’s Answering Br. 57) or “by
definition . . . additive” (Pet’rs’ Opening Br. 59). The parties also dispute a slide (JX2441 at 8)
that was either “apparently put together by a Bain consultant and never shared outside a small
group of AOL’s management, showing how AOL might be able to perform as part of Verizon,
with illustrative numbers added on to AOL’s long-term plan” (Resp’t’s Answering Br. 57) or as
evidence that AOL viewed the Display and Millennial Deals as directly additive to the LTP (Pet’rs’
Opening Br. 59–60).

                                                42
Deal was, at least, partially accretive. I am convinced that AOL internally viewed it

as at least partially additive to its LTP as evidenced by its internal presentations and

communications, but I also suspect that it should not be entirely additive. Because

I lack the information necessary to cut a finer slice in this instance, I add the full

$2.57 per share to my DCF analysis. In other words, the record gives me no basis

that another value for the display deal is less arbitrary than $2.57 per share.

                            ii. The Search Deal

       Neither Fischel nor Cornell included the Search Deal in their DCF analyses,203

purportedly because “AOL did not produce detailed forecasts for the Search

Deal.”204 The LTP initially assumed that a new search deal with Google would be

less favorable to AOL than the previous deal.205 Armstrong testified that the Search

Deal, together with the Display Deal, was “meant as a mitigation to the search money

that we would lose when we switched from Google at the end of that year to

Microsoft. But it was unlikely that the Microsoft deal would make up for the search

loss that we were going to experience overall.”206 However, a June 10, 2015 AOL

presentation included financial projections that explicitly portrayed the Search Deal




203
    Trial Tr. 232:18–19 (Cornell); JX2255 ¶ 41 n.90 (Fischel Report).
204
    Pet’rs’ Opening Br. 56.
205
    JX2346 at Tab I. A.2 Key assumptions [for AOL’s LTP] (“New search deal terms set in for
2016. This will negatively impact revenue and bottom line for Core.”).
206
    Trial Tr. 512:12–20 (Armstrong).

                                            43
as additive to AOL’s OIBDA in comparison with the LTP. 207

      I find that the preponderance of the evidence shows that the Search Deal is, at

least minimally, additive to the LTP. The record is lacking in a principled way to

account for the Search Deal, however. The Petitioners do no more than urge me to

“select a number slightly higher than the mid-point share price to account for the

Search Deal’s benefits.” 208 I find fair value, therefore, is best expressed by omitting

any speculation as to the value to AOL of the pending Search Deal. In other words,

the record gives me no basis to find that another value for the Search Deal is less

arbitrary than $0. I also note that I have included the full value of the Display Deal

as accretive to value, potentially overstating fair value, and I find it prudent not to

exaggerate that effect by adding speculative value here.

             3. Projection Period

      Any DCF analysis must include a post-projection period of valuation into

perpetuity at a steady state. This case is a now-classic appraisal story of “the tale of

two companies.” AOL was divided into three segments: two parts small and rapidly

growing; one senescent. The question before me is, in the context of four-year

projections, ending with two segments enjoying high growth rates and a quiescent

third segment, what is the best way to view the terminal period?


207
    JX1906_VZ-0056420 at 5–6 (comparing difference in Search Deal projections to “AOL May
2015 Outlook + 2016–18 Long Term Plan”).
208
    Pet’rs’ Opening Br. 56.

                                           44
       Fischel selected 3.25% as the perpetuity growth rate for AOL. 209 Fischel

noted that the “perpetuity growth rates reported by analysts and advisors ranged from

1.0% to 6.6%, with a median of 2.5% and an average of 2.9%.” 210 Fischel then

averaged the 2.9% perpetuity growth rate given by analysts and advisors with the

4.6% long-term GDP growth estimate and 2.3% long-term inflation rate, resulting

in an average rate of 3.28%. 211 Fischel reduced the perpetuity growth rate to 3.25%

due to his concern that “AOL's Membership segment was the largest contributor to

AOIBDA and was declining, so this may overstate the expected growth rate for the

firm.” 212 However, Fischel noted that because “AOL Projections do not provide

estimates beyond 2018 . . . there is some possibility that AOL could experience

growth in the short term at a rate higher than inflation due to higher growth in the

Platforms and Brands segments or even potential acquisitions.” 213 Lastly, Fischel

tested the “sensitivity of the implied value of AOL's common shares to the perpetuity

growth rate by using a range of 3.0% to 3.5%.” 214

       Unsurprisingly, the Petitioners characterize Fischel’s perpetuity growth rate

of 3.25% as “flawed” because, they say, combined with his use of a two-stage model,

Fischel insufficiently accounts for AOL’s high growth rate prior to reaching steady


209
    JX2255 ¶ 54 (Fischel Report).
210
    Id. ¶ 52.
211
    Id. ¶ 54.
212
    Id. ¶ 54 n.104.
213
    Id. ¶ 53.
214
    Id. ¶ 54 n.104.

                                         45
state.215 The Petitioners argue that a three-stage DCF is more appropriate here

because “academic literature [such as that by Professor Damodaran] counsels that if

the growth in the final forecast year is well above the terminal growth rate, then a

three-stage model is preferred.”216 The Petitioners point to Fischel’s agreement, that

two of the AOL businesses were experiencing “hypergrowth”217 at the end of the

two-stage projection period used by Fischel, as evidence that a two-stage model is

inappropriate here.218 The Petitioners illustrate this lost value using a chart: 219




215
    Pet’rs’ Post-Trial Opening Br. 64.
216
    Id. at 65.
217
     Trial Tr. 1105:20–1106:2 (Fischel) (“Q. Okay. Now, two of the AOL business segments
experienced hypergrowth at the end of the projection period that you used. Correct? A. That's
right. Q. And AOL did not reach a steady state at the end of the projection period. Correct? A. I
think that's fair.”).
218
    Pet’rs’ Post-Trial Answering Br. 50.
219
    Pet’rs’ Post-Trial Opening Br. 66.

                                               46
       As an alternative, the Petitioners advocate using the ten-year Deloitte

projections used for the tax impairment analysis to account for the post-Management

Projections growth gap described above.220 I have already rejected this approach,

for reasons set out above; I also note that AOL management did not believe it could

reliably forecast beyond four years. 221

       In a fast-paced industry with significant fluctuations, where management is

hesitant to project beyond four years, using a three-stage DCF model or a ten-year

projection period seems particularly brazen. I find that a two-stage model is

appropriate under these circumstances. However, I agree with the Petitioners that

Fischel’s two-stage model and perpetuity growth rate of 3.25% do not accurately

capture the trajectories of the two divisions of AOL that were in hypergrowth at the

end of the Management Projection period, despite the presence of the

aforementioned senescent “You’ve Got Mail” laggard. I find a perpetuity growth

rate of 3.5% more accurately captures AOL’s prospects after the Management




220
   Id. at 66–67; JX2277 (Cornell Report) ¶¶ 89–92.
221
    Resp’t’s Opening Post-Trial Br. 74; Trial Tr. 642:11–23 (Dykstra) (“Q. Why did you only
project out four years as part of the long-term planning process? A. It was very difficult to go
beyond four years. You know, we were in businesses and markets where the world was changing
pretty quickly. I mean, digital marketing really was just coming into play, so it was moving fast.
We -- it's difficult to predict advertising trends to begin with.”); JX2233 at 112:22–113:5 (Eoin
Ryan Dep., former AOL head of investor relations and now AOL head of financial planning); Trial
Tr. 642:11–23 (Dykstra); JX2233 at 112:22–113:5 (Ryan Dep.).

                                               47
Projection period ends. When a 3.5% perpetuity growth rate is applied to Fischel’s

DCF model, the fair value of AOL stock increases by $1.28 per share. 222

               4. Cash Balance

       The value of working capital that is required “to fund [a company’s] ongoing

operations . . . is already reflected in one sense in the discounted present value of

those operations.”; any balance of cash not so required is “‘excess’ and may be added

to the discounted cash flow.” 223 Fischel and Cornell agree that any such balance

should be added back to the valuation for AOL after the DCF analysis. Fischel cites

to Professor Aswath Damodaran for the financial valuation rule that “only cash in

excess of the minimum cash balance needed for operations should be included in a

DCF.” 224

       The cash on hand of the Company on the Valuation Date was $554 million.225

Fischel adds $404 million at the end of the DCF but reserves $150 million as working


222
    I use the Fischel model the parties provided to calculate my DCF. I note that Fischel’s model
includes a broken reference (#REF!) in Ex. N on the “AOL Dilutive Results (lexicon)” tab at cell
BJ4. The reference impacts calculations made in the “DCF” tab regarding the shares outstanding
at cell B16. I input “85.1” into cell B16 in accordance with Fischel’s Report at JX2255 ¶ 57, which
states that “AOL had approximately 85.1 million fully diluted shares outstanding as of the
Valuation Date.” The result was a $1.28 per share difference when applying a 3.5% perpetuity
growth rate, or $46.13 per share. The parties may address any concerns with this approach before
the Final Order.
223
    Neal v. Ala. By-Products Corp., 1990 WL 109243, at *16 (Del. Ch. Aug. 1, 1990), aff'd, 588
A.2d 255 (Del. 1991).
224
    JX2255 at 36 (citing Aswath Damodaran, Dealing with Cash, Cross Holdings and Other Non-
Operating Assets: Approaches and Implications, working paper, Sept. 2005, at 12)
(“Damodaran”).
225
    JX2255 (Fischel Report) ¶ 55 (including “cash and equivalents of $530 million plus assets held
for sale of $24 million”).

                                                48
capital, an asset necessary to develop the return on investment that is represented in

the DCF.226 Cornell adds back AOL’s entire cash balance of $554 million. 227 The

Petitioners contend that the $150 million “minimum balance” is “litigation

driven”228 by pointing to (i) Verizon’s and AOL’s advisors purportedly opposite

position in their valuations 229 and (ii) AOL’s historic dips below $150 million cash

on hand in 2014.230 They contend that none of this cash should be excluded and that

no working cash exclusion is appropriate.

       I am not persuaded that, in evaluating the fair value of AOL under these

circumstances, I should add back all of the cash of AOL, implicitly assuming that

zero working capital would be required to achieve the returns that the DCF analysis

projects. While I recognize that AOL dropped below $150 million in cash in the

recent past, which the Petitioners point to as evidence that the minimum cash balance

is a litigation façade, I also acknowledge that historical dips in cash reserves pertain

to a different time period with different capital requirements. The preponderance of


226
    Id.
227
    JX2277 (Cornell Report) at 134.
228
    Pet’rs Post-Trial Opening Br. 69.
229
    See JX1546 at 12 (Guggenheim) (showing $477 million cash in an enterprise value analysis);
JX2319 (Allen) at Tabs “WholeCo Multiple Val,” “SOTP-Mult” (showing each as incorporating
$493 million cash under a multiple-based valuation analysis), “WholeCo DCF (Old CF),”
(including $493 million cash in calculating the weighted average cost of capital). I note that the
Petitioners do not clearly point to an example of where Allen & Co. added back all of AOL’s cash
balance after a DCF analysis.
230
    See, e.g., JX2267 (excerpt of AOL June 30, 2014 10-Q showing cash and equivalents of $136.2
million); JX2268 (excerpt of AOL March 31, 2014 10-Q showing cash and equivalents of $123.5
million); Trial Tr. (Dykstra) 764:1–2 (“I don’t remember when we first came up with the [$150
million] minimum cash [goal].”).

                                               49
the evidence indicates that this not a litigation-driven argument. 231 I instead find

that the withholding of $150 million as working capital is reasonable and decline to

add it back into the DCF.

                                   IV. CONCLUSION

       In arriving at fair value, for the reasons discussed above, I give full weight to

my DCF valuation. I begin with Fischel’s DCF valuation of $44.85 and add $1.28

per share 232 for the adjustment to a 3.5% perpetuity growth rate and $2.57 per share

to include the Display Deal as part of AOL’s operative reality. My DCF analysis

therefore results in a fair value of $48.70 per share. While the deal process was not

Dell Compliant and thus not entitled to deference as a reliable indicator of fair value,

it was sufficiently robust that I use the deal price as a “check” on my analysis, while

granting it zero explicit weight. I note that value derived from my DCF does not

deviate grossly from the deal price of $50.

       I am cognizant, however, that I am saying two seemingly incongruent things;

namely, that AOL’s deal process was insufficient to warrant deal price deference at

$50 per share―because, due to deal deficiencies, the sales price may not capture the

full fair value of the Company―while also holding, based on my DCF analysis, that


231
    Trial Tr. 765:4–7 (AOL CFO Karen Dykstra) (“I said we had a goal of maintaining $150
million. We felt that that should be our minimum cash balance. We felt that that was prudent.”);
JX00921 at 31 (Feb. 27, 2015 AOL Board Agenda: “To balance our growth strategy with cash
management objectives, our goals are to maintain . . . at least $150m of cash on hand, using the
credit facility for strategic transactions (share repurchases and M&A transactions).”).
232
    See supra note 222.

                                              50
the value of AOL stock is even lower, at $48.70 per share. One explanation for this

incongruity is that a deal price may contain synergies that have been shared with the

seller in the deal but that are not properly included in fair value.

      For the reasons described above, I hold that the fair value of AOL stock was

$48.70 per share on the Valuation Date. The Petitioners are entitled to the fair value

of their shares together with interest at the statutory rate. The parties should confer

and provide a form of order consistent with this Memorandum Opinion.




                                           51